                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

RANDY OLIVER,                                     :
                                                  :          Case No. 2:19-CV-619
               Plaintiff,                         :
                                                  :          JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  :          Magistrate Judge Jolson
DAVID GRAY, et al.,                               :
                                                  :
               Defendants.                        :

                                              ORDER

       This matter comes before the Court on the Magistrate Judge’s April 9, 2019, Report and

Recommendation (ECF No. 11). The Magistrate’s R&R recommended that Plaintiff’s Motion

for Preliminary Injunction (ECF No. 2) be denied and that Defendants’ Motion to Dismiss for

Failure to State a Claim (ECF No. 8) be granted in part and denied in part.

       Objections to the Report and Recommendation were due by April 23, 2019. No objections

were filed. The parties’ failure to object results in a waiver of the right to have the district judge

review the Report and Recommendation de novo, and also operates as a waiver of the right to

appeal the decision of the District Court adopting the Report and Recommendation. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The Court hereby ADOPTS the Report and Recommendation based on the independent

consideration of the analysis therein. Plaintiff’s Motion for Preliminary Injunction is DENIED.

Defendants’ Motion to Dismiss for Failure to State a Claim is GRANTED IN PART and

DENIED IN PART. Plaintiff’s claims for declaratory and injunctive relief are DISMISSED.

Plaintiff’s claims for monetary damages may proceed.
     IT IS SO ORDERED.
                           s/ Algenon L. Marbley
                         ALGENON L. MARBLEY
                         UNITED STATES DISTRICT JUDGE
DATED: May 24, 2019




                           2
